ORDER

The present case concerns a minor, herein “Appellant,” sentenced to 40 days in the Hopi Jail for two counts of Sexual Conduct with a Minor in violation of Hopi Ordinance 21, Section 3.3.11 in October, 2000. A notice of appeal was filed with this Court on May 16, 2001,1 Appellant also filed a motion to stay judgment pending the appeal, but the Children’s Court denied the motion. On May 22, 2001, Ap*446pellant filed a petition for a Writ of Habe-as Corpus with this Court alleging that his jail time, which began on April 19, 2001, would expire before the appeal was heard.
Relief by habeas corpus proceedings shall be granted by this Court whenever it appears that any person is unjustly imprisoned or otherwise restrained of his liberty. Hopi Indian Rules of Civil and Criminal Procedure (H.I.R.C.C.P.), Rule 35(b). On May 28, 2001, Appellant was released from jail after serving 40 days. Thus, Appellant is no longer imprisoned and so the grounds for extraordinary relief no longer exist.
Petition for a Writ of Habeas Corpus is hereby DISMISSED.

. Appellant appealed from the Children's Court’s denial of his motion to set aside the disposition of jail time. The appeal was later dismissed because counsel for Appellant failed to file a brief.